Without undertaking to write an extended opinion I am constrained to say that a careful consideration of this case leads me to a different conclusion from that of the majority of the court as to the validity of the release in question. A release executed with all the formalities belonging to an instrument of that character should never be set aside on the ground that it was procured by fraud or misrepresentation unless the evidence of such fraud or misrepresentation is clear and unmistakable. A mere conflict of testimony, as in the present case, is not sufficient. To hold that a release may be set aside, except upon the strongest and most convincing testimony, is to destroy the value of releases and render them practically worthless and inoperative as a protection to those who may, in good faith, obtain them.